BARNARD, P. J.
This is a companion case to the one of the same name, 4 Civil No. 4107 (ante, p. 402 [215 P.2d 518]), this day decided. This case involves taxes paid under protest, a part of which were regularly assessed for the tax year 1947-48 and a part of which were assessed on the theory that the property had escaped taxation during the year 1946-47. In all other material respects, aside from amounts and dates, the facts herein are exactly similar to those in the other case.
While separate briefs have been filed in this case the points raised and the rules that should be applied are the same in both cases since this case also involves, in part, an application of the provisions of section 532.5 of the Revenue and Taxation Code.
For the reasons given in the companion ease, the judgment is reversed with directions to overrule the demurrer and to permit further proceedings not inconsistent with these decisions.
Griffin, J., and Mussell, J., concurred.
A petition for a rehearing was denied March 29, 1950, and appellant’s and respondent’s petitions for a hearing by the Supreme Court were denied May 4, 1950. Carter, J., voted for a hearing.